CHARLES J. SCHUCK, Judge.
On December 6, 1946, claimant’s horse, while being driven across a wooden bridge located on road No. 72, Mason county, broke through the flooring of the bridge, injuring its right hind leg and disabling the horse for a period of approximately five weeks. The record before us shows that the floor of the bridge was rotten and that the road commission was negligent in not making the necessary repairs to the bridge, previous to the accident in question. No fault or negligence of any kind is shown on the part of the owner of the horse or the son of the owner, who was driving the animal at the time. A compromise settlement of $25.00 is recommended by the road commission and approved by the attorney general and his assistant, and acceptable to the claimant.
We feel from the facts disclosed that there is a moral obligation on the part of the state to pay the amount agreed on by the several parties and therefore make an award in favor of the claimant, George Slayton, in the sum of twenty-five dollars ($25.00).